Citation Nr: 0101080	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel




INTRODUCTION

The veteran had active military service from August 1971 to 
June 1975.

By rating decision of September 1995, service connection was 
denied for a right knee disorder and an acquired psychiatric 
disorder.  The veteran was notified of these decisions by 
letter of September 1995, but did not appeal the denial of 
either claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision in which 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder.  The veteran appealed.

In the veteran's October 1999 substantive appeal, filed on 
his behalf by his representative, a box was checked 
indicating that the veteran desired a Board hearing in 
Washington, D.C.  However, in a June 2000 letter from his 
representative, it was indicated that the wrong box had been 
checked, and that the veteran, in fact, did not want a BVA 
hearing.  


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied, inter 
alia, service connection for a right knee disorder; although 
notified of the denial that same month, the veteran did not 
appeal the denial.  

2.  Evidence submitted since the September 1995 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  Additional evidence associated with the claims file since 
the September 1995 denial of service connection for a right 
knee disorder is new and material; hence, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (2000).

Service connection for a right knee disorder was initially 
denied by the RO in a September 1995 rating decision.  The 
evidence then before the RO included service medical records 
VA medical records dated between April 1995 and July 1995;  
and the report of a VA examination conducted in April 1995.  
In denying the claim, the RO essentially noted that the 
veteran was treated in and since service for right knee 
complaints, but that medical evidence did not reveal a 
chronic disability in service or a current right knee 
disability.  The veteran was advised of the denial in 
September 1995.  He did not appeal and the decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 
20.1103.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the evidence 
received since the last final disallowance of the claim is 
new and material under 38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Medical evidence submitted since the September 1995 rating 
decision consists of VA medical records dated between August 
1995 and March 1998, reflecting that the veteran has been 
seen on several occasions for complaints of right knee pain.  
There were references in the treatment records of unclear 
clinical picture and questionable diagnoses with a 
possibility of secondary gain issues.  However, x-rays of the 
right knee in August 1995, while indicated to be normal, did 
demonstrate several calcific densities involving the soft 
tissues superiorly and laterally to the knee joint, of 
uncertain significance.  Clinical correlation was recommended 
at that time.  Subsequent evidence on examination in November 
1995 showed the presence of joint line tenderness in the 
right knee, tenderness at the medial patellar pole and some 
patellar grinding.  X-rays of the right knee were negative.  
A suspected meniscus tear of the right knee was later ruled 
out.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence bears directly and substantially on the question of 
service connection for a right knee disorder.  The evidence 
at the time of the prior final decision did not establish a 
current right knee disorder.  The new evidence reflects that 
the veteran appears to have some chronic symptomatology in 
the right knee, although the precise diagnosis of the 
veteran's condition is, as yet, unknown.  This, in itself, is 
sufficient to present a more complete picture of the 
circumstances surrounding the veteran's condition.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for a right 
knee disorder is reopened.


ORDER

New and material evidence to reopen the claim of service 
connection for a right knee disorder has been submitted; to 
this extent the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for a right knee disorder is reopened, the claim 
must be reviewed on a de novo basis; however, the .  In order 
to ensure that the veteran's procedural rights are protected 
so far as his being given adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent to the issue on appeal, moreover, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In view of the changes in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, VA must ensure compliance with the notice and duty 
to assist provisions contained in the new law.  Id.  This 
should include consideration of whether any additional 
notification or development action is required under the Act.  

Such development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The Board finds that, while the evidence is indicative of a 
current, chronic right knee disorder, sufficient to reopen 
the claim, the evidence of record still does not definitely 
establish the full nature, extent, and likely etiology of any 
current right knee disability.  Hence, the Board finds that 
the veteran should undergo a comprehensive orthopedic 
examination to resolve these questions.  The veteran is 
hereby notified that failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the RO undergo any further VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to specifically 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In this case, the claims file 
reflects treatment from a VA medical facility in West Haven.  
All outstanding treatment records from this facility must be 
obtained.  The RO should also obtain pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran. 

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claim on the merits.

The case is REMANDED to the RO for the following action:

1. .  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
medical facility in West Haven, as well 
as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the veteran should be 
afforded an appropriate VA orthopedic 
examination to determine the nature and 
etiology of any current right knee 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted.  All 
clinical findings should be reported in 
detail, and clinically correlated to a 
specific diagnosis.  

After examination of the veteran, and 
consideration of his pertinent medical 
history, the physician should offer and 
opinion as to whether it is as least as 
likely as not that any current right knee 
disorder is in any way related to the 
veteran's active military service, to 
include the right knee symptoms noted 
therein.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence that the 
veteran has a diagnosed right knee 
condition, and an opinion as to the 
existence of a medical nexus between such 
condition and the veteran's active 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a right knee 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



